STATE OF VERMONT
                                      ENVIRONMENTAL COURT

                                            }
In re Saladino Conditional Use App.         }    Docket No. 223-11-09 Vtec
                                            }
***************************************************************************************
                                            }
In re Saladino Site Plan Application        }    Docket No. 224-11-09 Vtec
                                            }

                                       Corrected Judgment Order1

         Peter J. Saladino, III, as executor of the estate of his late father, Peter J. Saladino,

Jr., originally sought conditional use and site plan approvals to improve an existing

apartment building located at 311 North Main Street in Bradford, Vermont, so as to

change its use from a three-unit to four-unit residential structure.2 To receive such

approval under the Town of Bradford Zoning Bylaws (“Bylaws”), Mr. Saladino

submitted an application to receive both conditional use approval from the Town of

Bradford Planning Commission (“Planning Commission”) and site plan approval from

the Town of Bradford Zoning Board of Adjustment (“ZBA”). When both the Planning

Commission and the ZBA granted the requested approvals, neighbors Karen Foley and

Johannes Swarts (“Neighbors”) filed timely appeals of each determination with this

Court.

         In the course of administering his late father’s estate, Mr. Saladino sold the

subject property to Osborne House, LLC, which the Court authorized to intervene in

these proceedings as the successor to the original owner and applicant. Osborne House,

LLC has been represented in these proceedings by its sole member/manager, Marcie

Carver, and its attorneys, David Grayck, Esq. and Heather N. Jarvis, Esq.
1
  This Corrected Judgment Order is issued to remedy an incorrect reference to the Zoning Administrator on page 2.
2
   This building once consisted of two residential apartments and two commercial office spaces. After one of the
offices was no longer being used, the late Mr. Saladino sought permission to redevelop the abandoned office space
into a third residential apartment. In 2003, after an appeal to this Court, the applicant received conditional use
approval to add the third residential apartment to the building. See Appeal of Foley, No. 284-12-02 Vtec (Vt. Envtl.
Ct. Aug. 11, 2003) (Wright, J.). Now that the use of the remaining office space has ceased, Applicant seeks to
convert that space to a fourth residential apartment.

                                                         1
      The Court conducted a site visit with the parties on October 26, 2010; the trial

began on the following day at the Orange County Courthouse in Chelsea, Vermont.

Once the October 27th trial was completed, the Court took a brief recess to conduct its

deliberations and then reconvened the hearing and rendered Findings of Fact and

Conclusions of Law on the record of that hearing. Based upon those Findings and

Conclusions, the Court does hereby order and decree as follows:

      The proposed renovation to the pre-existing multi-family dwelling at 211 North

Main Street in Bradford is hereby granted conditional use and site plan approval

pursuant to the Town of Bradford Zoning Bylaws, subject to the following conditions:

   1. These approvals are only granted for the changes to use originally applied
      for: converting the remaining office space to a fourth residential
      apartment.
   2. Site improvements are to be completed in accordance with the revised site
      plan (trial Exhibit OH-B), including the parking spaces, fencing and
      landscaping.
   3. The parking spaces are to be further delineated by numbers to be painted
      or posted on the fence, in alignment with each parking space.
   4. No material revisions to the site plan may be made without further
      approval from the appropriate municipal panel, or this Court.

      These proceedings are remanded to the Town of Bradford Zoning Administrator,

solely for the purpose of completing the ministerial acts necessary to issue the

appropriate permits in accordance with this Judgment Order and the unaltered

provisions of the prior Planning Commission and ZBA approvals.

      This completes the current proceedings before this Court in these Dockets.


      Done at Berlin, Vermont, this 22nd day of November, 2010




                                        ___________________________________
                                              Thomas S. Durkin, Judge




                                          2